Citation Nr: 1342517	
Decision Date: 12/23/13    Archive Date: 12/31/13

DOCKET NO.  11-10 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent prior to December 5, 2007 for posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a total disability rating due to individual unemployability (TDIU) prior to December 5, 2007. 


REPRESENTATION

Appellant represented by:	Mr. Keith Snyder, Attorney at Law


ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1963 to September 1965.

These matters come before the Board of Veteran's Appeals (Board) from an April 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, effective December 5, 2004.  The Veteran disagreed with the assigned 50 percent rating as well as the effective date of the award. 

In July 2011, the Board awarded an earlier effective date of October 7, 1997 for the award of service connection for PTSD and awarded a partial grant with an increased evaluation from 50 to 70 percent from December 5, 2007 for PTSD but denied an initial evaluation in excess of 50 percent prior to December 5, 2007.  The Board also found that a claim for TDIU had been raised by the record in light of Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009), and remanded the claim for TDIU for additional development.  The Veteran appealed the denial of a higher initial evaluation prior to December 5, 2007 to the Court of Appeals for Veterans Claims (Court).  

In an August 2012 rating decision, the RO awarded entitlement to TDIU, effective from December 5, 2007.  As TDIU has not been granted for the appellate period prior to December 5, 2007, this is not a full grant of the benefit sought on appeal. Accordingly, the issue to entitlement to TDIU prior to December 5, 2007, remains in appellate status, and shall be addressed accordingly.  

In an April 2013 memorandum decision, the Court vacated the Board's July 2011 denial of an initial higher evaluation prior to December 5, 2007 and remanded for compliance with memorandum decision.  It was noted that the Veteran did not appeal the award of an earlier effective date or the higher evaluation of 70 percent since December 5, 2007 and those matters were not discussed by the Court. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.


FINDINGS OF FACT

1.  For the period prior to December 5, 2007, the Veteran's disability due to his PTSD more closely approximates the symptoms consistent with occupational and social impairment with deficiencies in most areas, but total occupational and social impairment has not been shown.

2.  When viewed in the light most favorable to the Veteran, the evidence demonstrates that his service-connected disabilities preclude him from securing or following a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a 70 percent rating, but not higher, for PTSD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.321(b), 4.7, 4.130, Diagnostic Code 9411 (2013).

2.  The criteria for a grant of TDIU have been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In this case, the Veteran is challenging the initial evaluation assigned following the grant of service connection for PTSD.  In Dingess, the Court held that in cases where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Id. at 490-91.  See also VAOPGCPREC 8- 2003 (December 22, 2003). Thus, VA's duty to notify has been satisfied with respect to the issue of entitlement to a higher initial evaluation for PTSD.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service personnel records, post-service VA and private treatment records, and his testimony and lay statements. 

With respect to the VA examination conducted in conjunction with this appeal, the Board observes that the findings contained therein are more than adequate to adjudicate the Veteran's claim.  The Veteran was afforded VA psychiatric examination in October 2004.  The examination report reflects that the Veteran's past medical history and his complaints were considered as well as the findings obtained from the clinical examination.  The examiner rendered appropriate diagnosis and medical conclusions consistent with the other evidence of record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining VA examinations or opinions concerning the issues on appeal have been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007). 

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he declined the opportunity for a personal hearing before a member of the Board.

Accordingly, the Board will address the claims on appeal.

2.  Increased Rating 

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where a veteran appeals the initial rating assigned for a disability when a claim for service connection for that disability has been granted, evidence contemporaneous with the claim for service connection and with the rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an [initial] rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.; see also Hart v. Mansfield, 21 Vet. App. 505 (2007) (VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending).

When a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. §§ 4.3, 4.7.  If there is a question as to which evaluation to apply to the veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.

The Veteran seeks a higher initial evaluation in excess of 50 percent of his PTSD disability prior to December 5, 2007.  His disability is currently rated under a general set of criteria applicable to psychiatric disabilities found at 38 C.F.R. § 4.130, Diagnostic Code 9411.  

Under the General Rating Formula for Mental Disorders, a 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130 Diagnostic Code 9411.

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately, and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

Total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name, will be rated as 100 percent disabling.  Id. 

In rating the severity of the Veteran's service-connected psychiatric disability under the criteria listed above, the Board is aware of the fact that psychiatric health care providers have their own system for rating psychiatric disability.  This is the Global Assessment of Functioning (GAF) rating scale, and it is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM- IV); Richard v. Brown, 9 Vet. App. 266, 267 (1996)(citing DSM-IV).  The GAF scale score assigned does not determine the disability rating VA assigns, however, it is one of the medical findings that may be employed in that determination, and it is highly probative, as it relates directly to the Veteran's level of impairment of social and industrial adaptability.  VAOPGCPREC 10-95; See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Under DSM-IV, a GAF score of 61 to 70 indicates the examinee has some mild symptoms or some difficulty in social, occupational, or school functioning, but generally functions pretty well with some meaningful interpersonal relationships.  See Quick Reference to the Diagnostic Criteria from DSM-IV, 46-47 (1994).  A GAF score from 51 to 60 represents moderate symptoms, or moderate difficulty in social or occupational functioning.  A GAF score from 41 - 50 is indicative of serious symptoms or any serious impairment in social, occupational, or school functioning.  Id. 

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

In this case, the record contains various private medical records as well a VA psychiatric examination during the period prior to December 5, 2007. 

A September 1997 private medical statement by J. J. C., M.D. documents that he had been treating the Veteran since June 1997 for marked depression because of dealing with longstanding deafness.  The Veteran reported that he was depressed because he could not hear his family, he noticed a shortened attention span, and he preferred to isolate himself in his home.  He avoided crowds because his hearing problems make it difficult for him to understand what others are saying to him.  Dr. C. noted that the Veteran felt that his life has been somewhat limited, his public life is very guarded, and his family life has been markedly limited due to severe hearing loss and tinnitus.  He denied any suicidal ideations.   He was diagnosed with major depressive reaction, chronic, and PTSD.  Dr. C. opined that the severity of the Veteran's disability was "not slight," but has "truly major and limiting" impact on the Veteran's ability to function. 

An October 1997 private medical statement by the director of a family services center, L. S., describes the Veteran's in-service stressors and his current psychological symptoms.  The director described the Veteran's fear for his life and safety when a massive earthquake hit Alaska while he was stationed there, he described the Veteran's traumatic description of flying supplies into the earthquake zone and being fearful of being exposed to an aftershock, and he described the Veteran's trauma related to various search and rescue missions.  The Veteran reported that he had a current fear of earthquakes and of flying, that he replayed a scene wherein a body was trapped in an airplane over and over in his mind, and that he had a fear of not being secure in his own home.  The director noted that the Veteran suffered from "very vivid" recall and intrusive thoughts of the traumatic events.  The director felt that the severity of the Veteran's symptomatology had created "a serious strain on his marital relationship." 

The record also contains an October 1997 statement in support of the Veteran's claim submitted by his representative.

The next medical evidence is an August 2002 private medical statement from the Veteran's Resource Center social worker, L. G.  The medical statement shows that the social worker had been treating the Veteran for the past few months and the Veteran had been previously treated by others in the agency from 1997 to 1999.  The social worker stated, that collectively, a review of the Veteran's treatment records demonstrate that the Veteran had continuous depression, loss of energy, and difficulty coping with details and stresses in his life.  The social worker felt that the Veteran had been suffering from PTSD for many years.  The Veteran's stressors were reinstated.  The Veteran had recurring nightmares related to his in-service stressor incidents.  The Veteran's hearing loss also contributed to his mental state in that he avoided social settings.  The Veteran felt like he was not a "whole person."  As a result of the severity of his hearing loss, the Veteran had become reclusive and tended to avoid social and family contacts.  The social worked noted that the Veteran has been unemployable since1992.  The diagnosis was PTSD, chronic, with recurring depression.  A GAF score of 54 was assigned.

In a July 2004 private medical statement, Dr. C. stated that the Veteran remained markedly depressed and anxious.  Dr. C. felt that the Veteran had two main problems.  The first was due to his inability to hear others, and his second was his continuing depression and PTSD related to his service.  The Veteran had vivid recollections of events that occurred in Alaska, including seeing explosions and the remaining dead body parts.  Dr. C. concluded that both of these psychiatric problems led him to suffer from a marginal social life, to avoid loud noises, and to avoid listening to the radio.  The Veteran felt rejected by his family and lived a "shell-like" existence.  Dr. C. found that the Veteran's PTSD and major depressive reaction to be chronic conditions. 

An October 2004 private medical statement was submitted by the Veteran's treating social worker.  In that statement, the social worker observed that since 1997, the Veteran had suffered from continuous depression, a severe loss of energy, and an inability to cope with details or with the stresses of life.  He suffered from continuous flashbacks of his stressors.  The Veteran was not employed and he was considered to be unemployable due to his condition.  He also suffered from anxiety.  He had lost contact with his family and friends because he felt embarrassed that he had to constantly ask people to repeat themselves.  The diagnosis was PTSD, chronic, with recurring depression.  A GAF score of 50 was assigned. 

During an October 2004 VA psychiatric examination, the Veteran's complained of increased social isolation, conflict with his wife and family, a heightened startle response, and anxiety about flying.  He had a depressed mood, sleep disturbance, and irritability.  He experienced flashbacks of his in-service stressors. 

With regard to his employment history, the Veteran reported that he enjoyed his post-service job and that he was considered "very sharp."  When his employer downsized in 1992, he lost his job and he had been unable to find employment since then.  At around that time, the Veteran had experienced a worsening of his hearing loss, and he was diagnosed with Meniere's disease.  He felt that those conditions, along with his depressed mood, prevented him from finding employment.  He reported that Home Depot would not hire him because of his prescription list. 

With regard to his social history, the Veteran reported that he did not socialized too frequently, and he had socialized less since losing his job.  He had been married since 1966 and had four children and one grandchild.  He spent most of his time doing work around the home, watching television, and reading. 

Mental status examination revealed that the Veteran was neatly dressed, appropriately groomed, and alert and oriented in all three spheres.  He made good eye contact and displayed appropriate behavior.  His mood was mildly depressed and his affect was constricted.  The Veteran reported occasional thoughts of suicide, but he denied any active intent or plan.  He denied any homicidal ideations.  There was no impairment of speech or thought process or content.  His thinking was logical and goal-directed.  There were no hallucinations or delusions.  The Veteran denied any panic attacks, phobias, obsessive thoughts, or obsessive rituals.  He had an occasional sleep disturbance.  Judgment and insight were present and attention and concentration were adequate. 

Based upon the above evaluation, the 2004 VA examiner determined that the Veteran did not meet the DSM-IV criteria for a diagnosis of PTSD.  Significantly, he did not indicate significant symptoms of avoidance or numbing directly related his military stressors.  The diagnosis was instead dysthymic disorder that was as least as likely as not related to his hearing loss and Meniere's disease.  The GAF score assigned was 55. 

In a February 2005 private medical statement, Dr. C reinstated that the Veteran remained markedly depressed and anxious due to his hearing loss incurred on active duty and also due to his active duty stressors.  Dr. C. felt that the Veteran's depression was "quite obvious and not likely to improve." 

In September 2005, Dr. C. submitted a note that the Veteran met the DSM-IV criteria for PTSD in that he experienced nightmares and a feeling of reoccurring of the stressful event, and he experienced avoidance and hyper-arousal related to the service stressors. 

In a June 2006 private medical statement, the Veteran's previous social worker (now retired) reinstated that the Veteran first received counseling from him in 1997 and listed the Veteran's stressful inservice events.  He confirmed a diagnosis of PTSD based on his treatment sessions with the Veteran.  The retired social worker identified the Veteran's symptoms as including the following: irritation, frustration, fear of flying and earthquakes, difficulty with familial relationships, intrusive thoughts and recall of traumatic events.   

On December 5, 2007, the Veteran was afforded another VA psychiatric examination, and as of the date of that examination report, the Veteran was awarded a 70 percent disability rating for his PTSD.  

The Board notes that the Veteran has been awarded service connection for his hearing loss disability and tinnitus, but not for his Meniere's disease.  There are various medical statements of record that reflect the Veteran's major depression disorder is secondary to the severity of his service-connected hearing loss and tinnitus as well as nonservice connected Meniere's disease.   As it is unclear from the record which symptoms are attributable to which diagnosis, the Board will consider all of the symptomatology contained in the evidence.  See Mittleider v. West, 11 Vet. App. 181 (1998) (when it is not possible to separate the effects of a service-connected disability and a nonservice-connected disability, reasonable doubt must be resolved in the appellant's favor and the symptoms in question attributed to the service-connected disability).

By this decision, the Board is resolving any doubt in the Veteran's favor to award an increased rating for disability due to PTSD to 70 percent for the period from October 7, 1997, to December 4, 2007.  The medical evidence of record does not indicate that the Veteran's symptomatology had worsened to a level more severe than 70 percent disabling at any point during this appeal period.  See 38 C.F.R. § 4.1. 

Collectively, the aforementioned medical evidence reflects that the Veteran's PTSD was manifested predominantly by symptoms no more severe than the following: continuous depressed mood, constricted affect, anxiety, decreased attention span, social isolation and withdrawal, sleep impairment, suicidal thoughts with no intent to act, avoidance of crowds, flashbacks, fear of flying and earthquakes, recurrent intrusive thoughts, low energy, inability to cope with details and stresses in life, and difficulty with marital and familial relationships.  These symptoms more closely approximate the criteria associated with a 70 percent evaluation, and a 70 percent evaluation is warranted for the period from October 7, 1997, to December 4, 2007. See 38 C.F.R. § 4.130, Diagnostic Code 9411. 

The Board has considered the Veteran's reports that his PTSD disability has affected his employment.  The Veteran has credibility reported that he has not been able to obtain employment since he lost his job in 1992 due to downsizing of the company, and it is apparent that his symptomatology affected his ability to obtain employment, as demonstrated by Home Depots decision not to hire the Veteran because of his medications, to include those for his PTSD disability.  Pertinently, none of the Veteran's treating private medical professional or the 2004 VA examiner found that the Veteran's symptomatology caused him total occupational impairment.  Moreover, the objective findings from clinical evaluations are insufficient to warrant a rating to the next higher, 100 percent, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

In this regard, there is no evidence that the Veteran's PTSD results in symptoms consistent with such severe criteria as associated with a total, 100 percent, disability rating.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  Also, the Veteran has consistently received a GAF scale score range that falls into the category that suggests serious symptomatology, but not scores indicative of totally disabling symptomatology. 

These findings indicate that the Veteran's PTSD disability does no more than contribute to his difficulty functioning at work and in social situations with others. These objective findings approximate the criteria for a 70 percent disability rating, and are insufficient to warrant a rating to the next higher, total disability, rating for PTSD.  See 38 C.F.R. § 4.130, Diagnostic Code 9411. Accordingly, the next higher rating of 100 percent is not warranted for any period under appeal.  

The objective medical findings recorded and tracked from October 7, 1997, to December 4, 2007 more closely approximate the criteria associated with the 70 percent disability rating.  Accordingly, an increased disability rating of 70 percent, and no higher, is warranted from the beginning of the appeal period.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Board notes that in reaching these conclusions, the benefit of the doubt doctrine has been applied to resolve the matters on appeal in a manner favorable to the Veteran.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Consideration has been given to assigning a staged rating; however, at no time during the period in question has the disability warranted more than the rating assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999).

Extraschedular Consideration 

The Board has also considered whether an extraschedular rating is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an "extra-schedular" evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).  The Court has held that the determination of whether a claimant is entitled to an extraschedular rating under § 3.321(b) is a three-step inquiry, the responsibility for which may be shared among the RO, the Board, and the Under Secretary for Benefits or the Director, Compensation and Pension Service.  Thun v. Peake, 22 Vet. App. 111 (2008). 

The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required.  If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id. 

However, in this case, the medical evidence fails to show anything unique or unusual about the disabilities at issue that would render the schedular criteria inadequate.  The Veteran's main symptoms are contemplated in the ratings that are assigned.  A rating in excess of that assigned is provided for certain manifestations of each service-connected disorder but the probative evidence reflects that those manifestations are not present in this case.  The rating criteria adequately describe the severity and symptomatology of the Veteran's service-connected mental health disability.  Notably, higher evaluations are available for more severe mental health symptomatology.  Therefore, the Veteran's disability is contemplated by the rating schedule and no extraschedular referral is required.

Additionally, there is no showing that the disability causes any significant functional impairment.  As such, it would not be found that they meet the "governing norms" of an extraschedular rating.   Accordingly, an extraschedular rating is not warranted.

3. TDIU 

As noted in the Introduction, the matter of TDIU due to the Veteran's PTSD disability has been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).  

A TDIU is warranted where the evidence shows that the veteran is precluded from obtaining or maintaining any gainful employment consistent with his education and occupational experience, because of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A total disability rating may be assigned where the schedular rating is less than total and when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided, however, that if there is only one such disability, it must be rated at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Given the favorable opinion above,  as of October 7, 1997,  the Veteran is now in receipt of a 70 percent schedular rating for PTSD; a 10 percent schedular rating for bilateral hearing loss; and a 10 percent schedular rating for tinnitus.   The schedular criteria for a TDIU are met.  See 38 C.F.R. § 4.16(a).   As noted above, the Veteran has already been awarded a TDIU for the period beginning on December 5, 2007 and onward.  The remaining question before the Board an adjudicating this appeal is therefore whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities at any point during the period prior to December 5, 2007.  Id.  

The record contains the Veteran's lay reports that he lost his job because his employer had downsized in 1992 and he has been unable to find employment since then.  See the report of the October 2004 VA examination.  The Veteran contends that the severity of his hearing loss, tinnitus and PTSD symptoms have prevented him from obtaining employment.  

As reflected above, the record contains several medical statements from the Veteran's treating social worker and psychiatrist that describe the serious impact that the Veteran's PTSD and major depressive disorder have on his ability to function.  Pertinently, the Veteran's treating social worker concluded that the Veteran has been unemployable since 1992 as a result of his PTSD and hearing loss disabilities.  See private medical statements dated in August 2002 and October 2004.  In addition, several medical professional have concluded that the Veteran has serious hearing loss disability that significantly impact his ability to engage with others.  A November 1995 private medical statement from Dr. H.J.G., from the Huntington Hearing and Speech Center, shows that the severity of the Veteran's hearing loss disability has resulted in "serious communication difficulties" for him.  

The Board acknowledges that a review of the records suggests that the Veteran's non-service connected Meniere's disease has affected his ability to work.  See August 2002 private medical statement, as well as the report of the October 2004 VA psychiatric examination.  However, the Board cannot ignore the lay and medical evidence that demonstrates the Veteran's service connected disabilities significantly impact his ability to engage occupational activities.  

Given the evidence of record regarding the severity of the Veteran's service-connected psychiatric and hearing loss disabilities and their impact on his ability to communicate with other and work with others, and the other evidence of record indicating the Veteran's employment history, the Board finds that the evidence is in equipoise as to whether the Veteran was unable to secure or maintain a substantially gainful occupation as a result of service-connected disabilities for the period prior to December 5, 2007.  


	(CONTINUED ON NEXT PAGE)


Accordingly, the Veteran's appeal of this issue is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102 (benefit of the doubt rule); 4.16(a) (criteria for schedular TDIU).


ORDER

Entitlement to an evaluation of 70 percent, and not higher, for PTSD prior to December 5, 2007 is granted. 

Entitlement to a TDIU prior to December 5, 2007 is granted. 



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


